NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



STEPHEN ROA,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-2385
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Peter Lombardo of Law Office of Peter
Lombardo, Bradenton, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.




PER CURIAM.

             Affirmed.

NORTHCUTT, BLACK, and SLEET, JJ., Concur.